DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE20052014705U (Fuba).
	Fuba discloses, referring primarily to figures 5 and 6, a method for controlling a quality of metallization of a printed circuit (3) with multiple layers comprising an upper layer (5’, 6’) and a lower layer (9’) sandwiching at least one intermediate layer (10’), each layer having a track made of conductive material and through-holes referred to as vias (11’, 12, 13) that are provided with an inner peripheral wall suitable for being coated with a metal border in a step of metallizing the printed circuit, the method comprising: producing a control circuit (15, 16, 20, 21) including n vias (11’), with n being an integer greater than or equal to three, that are connected electrically in series between two electrical terminals (5’, 6’), so that an electric current applied between said electrical terminals passes at least partially through each one of the n vias (11’) in the direction of its height, applying a current of defined intensity between the two electrical terminals of the control circuit measuring the corresponding potential difference, and comparing the measured value with a threshold value representative of the potential difference so as to validate the printed circuit when the measured value is lower than the threshold value ([0008], [0030]), wherein the control circuit is configured to pass through at least a portion of a track (9’, 10’) of each one of the layers of the printed circuit, each one of the n vias connecting a track portion of one layer to a track portion of another layer ([0025]), the threshold value being representative of a potential difference obtained for: n vias of the control circuit that are provided with a metal border of predefined minimum thickness deposited on a peripheral wall of each via between the two layers that the via connects, an alignment of the metal border located at each layer with the track portion on the layer, and a minimum thickness of metallization of the track portions on each one of the layers of the control circuit ([0030]) [claim 1], wherein a number of track portions of the control circuit on one and the same layer of the printed circuit is selected depending on a nominal track metallization thickness on said layer (best seen in figure 5) [claim 2].
	Furthermore, Fuba discloses, a printed circuit (3) including an upper layer (5’, 6’) and a lower layer (9’) sandwiching at least one intermediate layer (10), each layer  having a track made of conductive material and through-holes referred to as vias (11’) that are provided with an inner peripheral wall coated with a metal border, wherein the printed circuit comprises a control circuit (15, 16, 20, 21) implementing a control method as claimed in claim 1 (as described above), the control circuit including n vias (11’) that are connected electrically in series between a first (5’) and a second electrical terminal (6’) so that an electric current applied between the electrical terminals passes at least partially through each one of the n vias (11’) in the direction of its height, the control circuit comprising track portions (9’, 10’) in each one of the layers of the printed circuit, each one of the n vias (11’) connecting a track portion of one layer to a track portion of another layer ([0025]), the control circuit comprising measurement means ([0030]) for measuring a potential difference across its terminals, storage means for storing a threshold value and comparison means for comparing the measured potential difference with the threshold value so as to validate the printed circuit when the measured potential difference is lower than the threshold value ([0030]-[0035]) [claim 4], wherein the first electrical terminal consists of two conductive pads connected to one another by a conductive track and one of said pads is connected by a conductive track to the first via of the n vias and the second electrical terminal consists of two conductive pads connected to one another by a conductive track and one of said pads is connected by a conductive track to the last via of the n vias, the first and second electrical terminals being borne by the upper layer of the printed circuit (as seen in figure 5) [claim 7], wherein the n vias of the control circuit each have a diameter equivalent to the smallest diameter of the other vias of the printed circuit ([0008], [0024]) [claim 8], wherein the track portions of the control circuit on each layer have a thickness equivalent to the thickness of the track extending over said layer ([0024]-[0026]) [claim 9], wherein the control circuit is integrated into a functional part of the printed circuit (figure 6) [claim 10].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuba in view of FR 2892595 (Siemens).
	Fuba discloses the claimed invention as described above with respect to claim 1 including that the layers are of rectangular planar shape and have a width and a length. Fuba does not specifically state that the track portions of the control circuit on one and the same layer being divided into track portions extending in the direction of the width and track portions extending in the direction of the length of the layer [claim 3]. However, it is well known in the art to form conductive tracks in the both length and width directions simultaneously as evidenced by Siemens (13, 14, figure 3). Therefore, it would have been obvious, to one having ordinary skill in the art, to provide the claimed conductive tracks in the length and width directions as is known in the art and evidenced by Siemens. The motivation for doing so would have been to provide the most efficient conductor routing.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5, and 6 via dependency, state the limitation “further comprising at least four superposed layers, the control circuit including a number n of vias at least equal to 30 with 8 track portions on the upper layer, 9 track portions on the lower layer, 6 track portions on a first intermediate layer and 6 track portions on a second intermediate layer, the thicknesses of metallization of the track portions of the upper and lower layers being equal and the minimum thicknesses of metallization of the track portions of the first and second intermediate layers being equal and 35 to 65% less than the thicknesses of metallization of the track portions of the upper and lower layers.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847